Chairman MAYO
specially concurs as follows —
In addition to the reasons upon which the majority opinion is based, and with which I fully agree, I feel that this petition should be denied because of its impact upon our ability to comply with Chapter 74-195, Laws of Florida. That act, more commonly known as the “File and Suspend Law,” establishes the right of an *180applicant for a rate increase to place intp effect its proposed rate schedules if the commission has not concluded the applicant’s case within a certain period of time. Five months are allotted for motor carriers while eight months are allotted for electric and gas utilities, telephone and telegraph companies, and water and sewer utilities.
With these severe time constraints and despite all efforts made by the commission to streamline our rate proceedings, we have had considerable difficulty in reconciling the requirements of due process of law with the inexorable passage of the suspension period. In a few cases the “time ran out.” In many more cases the suspension period had all but expired by the time the case was ripe for decision. In all cases, it goes without saying that the necessity to act within the suspension period is subordinate to considerations of due process. Our first consideration must be to arrive at a lawful decision after affording all parties their rights under the laws and constitutions of the United States and Florida. Any additional rights accorded to parties involved in proceedings under the File and Suspend Law will lengthen the process which we refer to generally as due process of law, and thereby decrease our ability to act within the suspension period.
We view the enactment of the File and Suspend Law as a legislative mandate to the commission to do all within its power to render prompt and timely decisions. Because public counsel’s proposal is inimical to this end, I have voted against it.
While I consider the effect of the petition upon our ability to comply with the File and Suspend Law of prime importance, I also note that it adds nothing to the commission’s existing procedures. In cases before the commission, extensive opportunity is granted to the parties to present such testimony and evidence as is deemed relevant. They test each other’s evidence by cross-examination and rebuttal. After the evidence is received, the parties are entitled to file briefs and make closing arguments in support of their positions. In other words, the parties determine what the record shall contain and how their positions shall be interpreted. At some point, however, input from the parties must be terminated and the record must be closed. At this stage the commissioners must exercise the duty vested in them by law and make a decision. This is a judicial function and one which cannot be shared with the parties. I do not feel that it is proper for the commission to permit the utility companies and public counsel to become a part of the decisional process itself. I do not intend to abrogate my responsibility in this regard to the utilities or to any other special interests. Inasmuch as that condition would prevail if public counsel’s petition were approved, I have voted with the other commissioners to deny it. .